McKEE, Circuit Judge,
Dissenting.
I find the circumstances of this case far too troubling to agree with my colleagues’ conclusion. Accordingly, I can not agree that we must dismiss Badger’s accusation of a prejudicial conflict of interest without a hearing. Moreover, for reasons that I shall explain, the exceedingly curious and peculiar coincidences here raise doubts in my mind about the conduct of the Cumberland County Prosecutor’s Office that can best be resolved by affording Badger a hearing on his habeas petition. It may be that neither the Brady violation nor the conflicted representation he complains of ever happened. However, absent a hearing, we will never know, and his troubling allegations will continue to cloud this prosecution.
I.
Our decision today upholds a murder conviction that rests almost exclusively on the trial testimony of Frank Johnson. The judge who presided over Badger’s Brady *185hearing felt compelled to describe Johnson as “one of the most consummate liars ... seen in 21 years on the bench.”3 As the majority notes, Johnson subsequently pled guilty to perjury based on his testimony at that hearing. Although the prosecution has argued that Badger’s murder conviction does not rest solely on Johnson’s testimony because that testimony is corroborated, the state conceded at oral argument that the other evidence that Badger actually committed the murder was circumstantial. That evidence tied Badger to the robbery and certainly supported a conviction for possession of stolen property, but the only evidence that Badger murdered the victim came from Johnson.4
In his petitions for state and federal collateral relief, Badger presented what I believe is fairly compelling circumstantial evidence that his appellate attorney, Linda Lawhun, labored under a conflict of interest which actually affected her performance at Badger’s Brady hearing. At the very least, Badger has shown that further inquiry through an evidentiary hearing is warranted.
Lawhun’s letter to Badger after the Brady hearing clearly suggests that she possessed some information about Frank Johnson’s plea agreement. Her letter can not be explained any other way. She wrote: “In light of [the prosecutorj’s testimony concerning Pat’s release from jail, you may prefer to have me as a potential witness rather than an attorney. I was as surprised by [the prosecutor’s denial of an agreement about Pat as you were.” App. 81. Although Lawhun apparently now claims “difficulty in recalling the reasons why she had made those statements,” App. 65 (Certification of Charles P. Savoth, III, Esq.), I can think of only one plausible explanation. She expressed surprise because she was surprised. It simply strains credulity to conclude that her letter fails to establish that she had evidence relevant to her Brady hearing that was not elicited because of her prior representation of Patricia. Any conclusion to the contrary is “an unreasonable determination of the facts....” 28 U.S.C. § 2254(d)(2).
Despite the extremely troubling nature of that letter to Badger, Lawhun has never been called on to testify before any court regarding the meaning of the letter or her ability to represent Badger despite her prior representation of Patricia. One of Badger’s attorneys submitted a certification relating his communications with Lawhun and unsuccessful attempts to obtain *186pertinent files from her in his post-conviction relief claim. Maj. Op., supra, at 181. Based on counsel’s representation, it appears that Lawhun now works for the Cumberland County Prosecutor’s Office, id,.; the same office that Badger alleges committed the Brady violation in prosecuting him.
As my colleagues explain, Lawhun had represented Patricia Badger-Johnson when she was arrested and held on charges for the same crime Badger was later convicted of. The only witness Lawhun called at Badger’s Brady hearing was Frank Johnson. As I have just explained, Frank Johnson’s testimony was not only crucial to Badger’s murder conviction, it is the only evidence that supports Badger’s conviction for murder. It appears on this record that Lawhun called Johnson at Badger’s post-conviction Brady hearing based on Lawhun’s belief that “the recantation of Frank Johnson[ ] was sufficient to establish [the need for] a new trial.” App. 70 (Certification of James P. Badger). For reasons that we will never know absent a hearing on Badger’s Strickland claim, Lawhun did not call Patricia Badger-Johnson (or anyone else) to corroborate Frank Johnson’s testimony regarding Patricia’s release from prison. We should be concerned that Lawhun may not have called Patricia Badger-Johnson because Lawhun felt an obligation to protect the confidences of her former client. Since, as her letter states, Lawhun expected different testimony from the prosecutor, it certainly appears that she had knowledge of facts surrounding Johnson’s communications with the government that sufficiently diverged from the prosecutor’s testimony to “surprise” her and cause her to suggest that she could have better served Badger as a witness. I have a great deal of trouble understanding why that is not an actual conflict of interest.
Whatever the reason for not calling Patricia to testify at the Brady hearing, Lawhuris cross-examination of the prosecutor who testified at the Brady hearing is nothing short of woeful, and should only heighten our concern. Lawhun asked exactly five questions, and they served no apparent purpose whatsoever other than to reinforce the answers the prosecutor had given on direct examination — that there were no undisclosed deals with Frank Johnson:
Q. Did I understand you correctly that you never told Frank Johnson in August of 1991 that his wife would be released from jail?
A. That’s correct.
Q. That was not one of the considerations that you discussed with Mr. Johnson?
A. That is correct.
Q. Did you have it in your mind that if he cooperated, his wife would be released from jail?
A. I did consider it, especially if he passed the polygraph, certainly; because ultimately, what I did, I dismissed the indictment against Patricia Badger-Johnson and Anthony Burton. They were both released from jail and all charges were dismissed against those two.
Q. And that was as a result of Mr. Johnson’s cooperation is that correct?
A. That was part of it. Certainly, the proofs against those two defendants, in my mind, I did not believe were sufficient to obtain a conviction. So what I did, I went in front of the assignment judge ... [and] petitioned for a non-pros and ultimately it was granted as to Ms. Johnson and Mr. Burton.
Q. But Mr. Johnson had no idea that you were going to do that before he gave you the statement; is that what you’re telling me?
*187A. That’s correct.
Q. I have nothing else, Your Honor.
App. 88-89. Absent their leading nature, those questions would have been far more appropriate for a direct examination than the cross-examination of the main witness against her client’s Brady claim. Not only did the “cross-examination” merely allow the witness to repeat his testimony, inexplicably, Lawhun did not ask a single question regarding Johnson’s successful post-trial motion for resentencing as I explain below. See infra at 188.
One of the dangers of successive representations such as we have here is that the prior attorney who has had privileged communications “may fail to conduct a rigorous cross-examination for fear of misusing confidential information.” United States v. Agosto, 675 F.2d 965, 971 (8th Cir.1982). The Supreme Court has held that an actual conflict exists where, because of a prior representation, “defense counsel failed to cross-examine a prosecution witness ... and failed to resist the presentation of arguably inadmissible evidence.” Cuyler v. Sullivan, 446 U.S. 335, 349, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (discussing Glasser v. United States, 315 U.S. 60, 72-75, 62 S.Ct. 457, 86 L.Ed. 680 (1942)). I think it obvious that an actual conflict also would exist if Badger can establish that Lawhun’s cross-examination of the prosecutor at the Brady hearing was compromised by her prior representation of Patricia and/or that she possessed relevant information but failed to inform the court of the reason for her “surprise” at the prosecutor’s denial of undisclosed plea arrangements. A contrary ruling is an unreasonable application of the rule established in Cuyler. Accordingly, Badger has made the necessary showing to obtain relief on his Sixth Amendment claim even under the restricted standard of review of AEDPA.
II.
I realize, of course, that Badger’s Brady claim is not directly before us. Nevertheless, given these very unique circumstances, I can not ignore the disturbing suggestion of undisclosed plea agreements) that may have hampered Badger’s ability to present a defense. Any such agreement would clearly establish a Brady claim, and it would also be relevant to Badger’s claim of ineffective assistance of counsel based upon the purported conflict of interest during the Brady hearing.
I readily admit that the evidence of such an agreement is circumstantial. However, it is less tentative than the evidence that Badger is guilty of murder. Evidence that Badger is guilty of murder rests solely on the uncorroborated testimony of Frank Johnson, “one of the most consummate liars ... seen in 21 years on the bench.” Evidence that the prosecution had an undisclosed agreement with Johnson rests on the inference that should arise from Lawhun’s unexplained expression of “surprise” at the prosecutor’s denial of such an agreement as well as the state’s handling of Johnson after he testified against Badger.
On December 3, 1992, Johnson’s motion for reconsideration of sentence was heard on its merits by the trial judge. The motion was obviously grossly out of time, [N.J. Ct.] R. 3.21-10(a) requiring it to be made within sixty days after judgment of conviction and to be disposed of within seventy-five days thereafter.5 Nevertheless the prosecutor expressly *188did not object to the untimeliness. Defense counsel denied that there had been an express prior promise to Johnson that the prosecutor would “help with respect to a reconsideration of sentence.”
State of New Jersey v. Badger, A-1572-92T1, mem. op. at *6-7 (N.J. Sup.Ct.App. Div. June 29, 1994). The Appellate Division noted that although Johnson’s late resentencing was not conclusive on Badger’s claim, “[t]he circumstances make[ ] us skeptical of the proposition that at the time Johnson testified [at Badger’s trial], the prospect of the resentencing relief was not in some way communicated to him, and if it was, that communication, in whatever form it might have taken, would have been exculpatory evidence defendant would have been entitled to have.”6 Id., at *12.
I share that skepticism. Moreover, given the circumstances that may have surrounded the Brady hearing, I can not readily conclude that Badger has had the contested adversarial evidentiary hearing that should have occurred on remand from the New Jersey Appellate Division.
I also think it curious that Johnson’s defense attorney testified at the Brady hearing that he had not been present on August 14, 1991 when his client was interviewed by the prosecutor until after an agreement had been reached.7 This can be most generously described as a questionable practice since Johnson had already been in custody for some time and had an attorney of record whom Johnson had a right to have present from the inception of any such interview. At the very least, one would think the prosecution would want Johnson’s attorney to be present when a agreement was negotiated to avoid later allegations of some secret side deal, such as those before us now.
The coincidences don’t end there. Patricia Badger-Johnson was arrested and incarcerated on “unrelated charges” the week before Badger’s trial, and released on bail the day after the jury returned a guilty verdict based on Johnson’s testimo*189ny.8 These charges against Patricia were later dismissed. Badger’s counsel suggested at argument before us that this second arrest of Patricia Badger-Johnson was an insurance policy to assure that Frank Johnson testified consistently with his plea agreement. While I do not necessarily accept that argument, it would be easier to dismiss the allegation as mere conspiracy theory if this record were not replete with coincidences and unanswered questions. We may never have the level of assurance that we should have about such contentions because we today affirm the ruling that precludes a hearing on the Sixth Amendment violation that purportedly arose from a conflict of interest at Badger’s Brady hearing.
III.
Even if we ignore the suggestive “coincidences” surrounding this prosecution, we are left with: (1) Lawhun’s own statement that the prosecutor’s testimony at the Brady hearing “surprised” her; (2) Lawhun’s feeble “cross-examination” of the prosecutor from the office where she would subsequently be employed, along with her failure to inform the court of her “surprise” and take appropriate action; and (3) Lawhuris failure to call Patricia Badger-Johnson as a corroborating witness. Perhaps the New Jersey Appellate Division is correct in concluding that there is nothing to Badger’s ineffective assistance claim beyond, “a series of unsupported claims and suppositions.” App. 49. However, given this record, I believe Badger’s claim of ineffective assistance of counsel merits a hearing, and I would remand the matter to the district court for an evidentiary hearing on that claim if for no other reason than to remove some of the substantial smoke surrounding this prosecution as well as to uphold the integrity of the criminal justice system.
Accordingly, I dissent.

. As explained by the Appellate Division in Badger's direct appeal:
[P]rior to his inculpatory testimony at defendant’s trial, Johnson had already changed his story twice. Insofar as we are able to determine from this record, Johnson, who was indicted with [Badger] on charges of purposeful or knowing murder, felony murder, robbery, and possession of a weapon for an unlawful purpose, had made no statements to law enforcement officers respecting the crime until about a year after his pre-trial incarceration. At that time he requested an interview with law enforcement authorities and gave a statement in which he claimed that he alone had committed the crime and that neither [Badger] nor his, Johnson's, wife, who was then also incarcerated, had had anything to do with it. Several months later and shortly after new counsel had been appointed for him, he gave another statement inculpating [Badger] and generally consistent with the testimony he subsequently gave at [Badger]’s trial.
App. at 94-95.


. The other evidence of Badger's guilt consisted primarily of statements from various acquaintances suggesting that Badger was seen after the robbery with unusually large quantities of cash and personal items matching the description of items stolen from the victim. It would have been exceedingly difficult to support a murder conviction on that evidence, especially since the witnesses were testifying five years after the events in question.


. In fact, the motion appears to have been nearly a year out of time — having been due under the rule by December 22, 1991.


. The court also "[found] it extraordinary that under all the circumstances here, including the circumstance of Johnson’s admitted involvement in this nefarious crime, a reduced parole ineligibility period of only seven years was unobjected to by the prosecutor and imposed by the court.” Id. At oral argument, counsel for the New Jersey Attorney General represented that the reason the prosecutor’s office did not oppose Johnson’s late resentencing motion (reducing sentence from thirty to twenty years, see Maj. Op., supra, at -, which I further discuss below) was that there was only one prison in the State of New Jersey that would house inmates sentenced to more than twenty years. Counsel claimed that because Johnson was scared of Badger, the State was trying to have Johnson moved out of the same prison with Badger, and the only way to do that was to reduce Johnson's sentence to less than twenty years. We expressed some surprise and requested explanation by way of a letter submitted pursuant to FRAP 280. In the subsequent 280 letter, counsel admitted that there are, in fact, two — -not one — maximum security prisons housing inmates with sentences of twenty years or more. No explanation was offered for the discrepancy with counsel’s position at argument, and there remains no plausible explanation for the State's acquiescence in Johnson’s out-of-time motion for a reduced sentence or for the generous reduction that he received.


. The transcript of this portion of the hearing was not included in the record on appeal. The assertion appears in Badger’s Statement of Facts and his habeas petition asserts that "[Johnson's attorney] testified at the remand hearing[] that Frank Johnson was already at the Office of the Prosecutor when he, [defense counsel], arrived.” App. 35. However, the State did not contest, in its brief or at argument, the assertion that Johnson’s attorney so testified.


. Badger's trial was held on July 13-17, 1992. Patricia Badger-Johnson was arrested on July 7, 1992, on an aggravated assault charge. App. 88. She was released on bail after her bail hearing on July 17, 1992. Id. 88, 128.